DETAILED ACTION
1.	Claims 2-4 and 6-15 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 2/16/22, 5/11/22, 6/1/22, and 7/18/22 are considered. 

Claim Interpretation
4.	MPEP 2111.04 recites “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”. 
	Claims 9, 14, and 15 all recite contingent limitations. For example, claim 9 recites “in accordance with a determination that one or more criteria are satisfied…and in accordance with a determination that the one or more criteria are not satisfied…”. The criteria cannot be both satisfied and not satisfied and therefore only one of the limitations is required.
Accordingly, these claims are examined in view of MPEP 2111.04.
	 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 has been amended to recite “in accordance with a determination that the second representation is located at the first region of the user interface, the second representation is concurrently displayed with information associated with playback of the second media item” and “in accordance with a determination that the second representation is located at a second region, different from the first region, of the user interface, the second representation is not concurrently displayed with the information associated with playback of the second media item”.  The specification is silent with respect to this subject matter. Applicants indicate support for the amendments (see remarks filed 5/11/2022) is found in 00134-00136 and 00139-00140.  However, a teaching of this subject matter is not found in those sections or anywhere else in the specification. The specification is silent with respect to any determination of a location let alone a determination that the second representation is located at the first region of the user interface and/or a determination that the second representation is located at a second region, different from the first region, of the user interface. Further, as the specification is silent with respect to a determination that the second representation is located at the first region of the user interface and/or a determination that the second representation is located at a second region, different from the first region, of the user interface it is further silent with respect to “in accordance with a determination that the second representation is located at the first region of the user interface, the second representation is concurrently displayed with information associated with playback of the second media item” and “in accordance with a determination that the second representation is located at a second region, different from the first region, of the user interface, the second representation is not concurrently displayed with the information associated with playback of the second media item”, as required by claims.
Paragraph 00135 recites “Representations 606 are overlaid over a background that includes representative content from the media item that corresponds to the representation 606 that currently has focus…media item B, currently has focus…the representative content is optionally a still image…and/or video…that corresponds to media item B…The background…also includes information 612 corresponding to media item B, because representation 606-2, which corresponds to media item B, has the current focus…” and Paragraph 0140 recites “…Additionally, in response to the to the top-to-bottom swipe of contact 608, the background of user interface 602…scrolls up and out of user interface 602 in accordance with an amount of downward scrolling that the swipe achieves…”. 
It is clear from these passages that the concurrent display of information (e.g. information 612 and/or baackground), is based on focus and/or amount of downward scrolling, not based on a determination of a location of the second representation, as required by the claims. 
Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites similar subject matter as claim 14 an is rejected for similar reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2015/0309670 A1) and further in view of Li (US 2014/0075316 A1).

In regard to claim 2, Wheeler discloses a method comprising: 
at an electronic device in communication with a display device and one or more input devices (Fig. 3 element 202): 
displaying, via the display device, a user interface that includes (Fig. 2A): 
a first region and a second region, different from the first region (Fig. 2A and Paragraph 0023: First row and second row) ; 
and a plurality of representations of media items, including a first representation of a first media item that has focus and is located at the first region of the user interface (Fig. 2A, Paragraph 0034, and Paragraph 0035: each row has media identifier elements corresponding to different media assets, where element 206 has focus and is in the first row);
while the first representing of the first media item has the focus, receiving, via one or more input devices, a first user input corresponding to a request to move the focus to a second representation of a second media item located at the first region of the user interface; in response to receiving the first user input: moving the focus to the second representation (Fig. 2A, Fig. 2B, Paragraph 0045 lines 1-9, and Paragraph 0046: input is provided to move focus to element 208 which is located in the first row. In response to the focus is moved to element 208);
while the second representation of the second media item has the focus, receiving, via the one or more input devices, a second user input corresponding to a request to move the focus to a third representation of a third media item located at the second region of the user interface; and in response to receiving the second user input: moving the focus to the third representation (Fig. 2B, Fig. 2C, and Paragraph 0049 lines 7-11: input is provided to move focus to element 214 which is located in the second row. In response to the focus is moved to element 214).
While Wheeler teaches in response to receiving the first user input: moving the focus to the second representation and in response to receiving the second user input: moving the focus to the third representation, they fail to show the concurrently displaying, with the second representation, information associated with playback of the second media item and forgoing concurrently displaying, with the third representation information associated with playback of the third media item, as recited in the claims.  Li teaches a representation of media items similar to that of Wheeler.  In addition, Li further teaches 
	information associated with a media item including information associated with playback when content has been partially played back, including a first and second media items with information associated with playback in a first region and a third media item without information associated with playback in a second region (Fig. 13 and Paragraph 0080: percentage watched is displayed on icon when partially watched. ‘PROGRAM 4’ and ‘PROGRAM 5’ have information associated with playback because they were partially watched, while ‘PROGRAM 11’ does not have information associated with playback because it was not partially watched). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Wheeler and Li before him before the effective filing date of the claimed invention, to modify Wheeler to include the information associated with a media item including information associated with playback when content has been partially played back, including a first and second media items with information associated with playback in a first region and a third media item without information associated with playback in a second region of Li, in order to obtain in response to receiving the first user input: moving the focus to the second representation; and concurrently displaying, with the second representation, information associated with playback of the second media item and in response to receiving the second user input: moving the focus to the third representation; and forgoing concurrently displaying, with the third representation information associated with playback of the third media item.  It would have been advantageous for one to utilize such a combination as simplifying media program management decisions for the user, as suggested by Li (Paragraph 0080 lines 19-21).  

In regard to claim 10, Wheeler discloses wherein the first representation is selectable to cause playback of the first media item and the second representation is selectable to cause playback of the second media item (Paragraph 0037 lines 10-12 and Paragraph 0038 lines 12-16: the highlighted media identifier element begins playing the media asset to which it corresponds and therefore when the first and second representation are highlighted through direction input (selected), respectively, they begin playing the media asset to which it corresponds).   

In regard to claim 11, the combination of Wheeler and Li further discloses wherein: a fourth representation associated with a fourth media item is located at the second region of the user interface, the method further comprising: receiving, via the one or more input devices, a third user input corresponding to a request to move the focus to the fourth representation; and in response to receiving the third user input: moving the focus to the fourth representation without concurrently displaying, with the fourth representation, information associated with playback of the fourth media item (All cited portion and explanation of Wheeler and Li from the rejection of claim 2 are incorporated herein. As provided in Wheeler, the user is free to navigate to any displayed media identifier element, to focus the media identifier, which would include an input to navigate from element 214 to element 216. Further, as provided in Li, only media elements that have been partially watched display information associated with playback. Therefore, element 216 in Wheeler could correspond to a fourth media item, such as ‘Program 12’, which has not been partially watched and does not include playback information, in Li and therefore displaying the fourth representation without concurrently displaying, with the fourth representation, information associated with playback of the fourth media item).

In regard to claim 12, Wheeler discloses wherein: while the first representation has the focus, the first representation is displayed with an indication of focus; and in accordance with a determination that the first representation no longer has the focus, the first representation is not displayed with the indication of focus (Figs. 2A and 2B: element 206 is highlighted when it has focus and is not highlighted when it does not have focus).

7.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2015/0309670 A1), Li (US 2014/0075316 A1), and further in view of Goldeen et al. (US 2010/0223646 A1).

In regard to claim 3, while Wheeler teaches in response to receiving the first user input: moving the focus to the second representation, they fail to show the displaying second information associated with the second media item, different from the information associated with playback of the second media item, visually separate from the first representation of the first media item, as recited in the claims.  Goldeen teaches representations of media items and criteria (focus) similar to that of Wheeler.  In addition, Goldeen further teaches 
	when a specific media representation has focus, displaying, separately, detailed additional information associated with a corresponding media item (Fig. 4, Fig. 17, Paragraphs 0040-0042, and Paragraph 0087: separate media detail area is provided to display additional information for a focused media representation). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Wheeler, Li, and Goldeen before him before the effective filing date of the claimed invention, to modify Wheeler to include the when a specific media representation has focus, displaying, separately, detailed additional information associated with a corresponding media item of Goldeen, in order to obtain in response to receiving the first user input: displaying second information associated with the second media item, different from the information associated with playback of the second media item, visually separate from the first representation of the first media item.  It would have been advantageous for one to utilize such a combination as providing more detailed information that may be relevant to the user when browsing a list of media items thereby giving the user information that may be needed to make a selection for playback. 

In regard to claim 4, Goldeen further discloses wherein the second information includes a title of a media item (Paragraph 0042 lines 9-12: detailed information includes a title for the media item).  Accordingly, the combination of Wheeler, Li, and Goldeen further discloses wherein the second information includes a title of the second media item. It would have been advantageous for one to utilize such a combination as providing more detailed information that may be relevant to the user when browsing a list of media items thereby giving the user information that may be needed to make a selection for playback. 

8.	Claims 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2015/0309670 A1), Li (US 2014/0075316 A1), and further in view of Rajaraman et al. (US 2015/0350741 A1) hereinafter referred to as Raja.

In regard to claim 6, while the combination of Wheeler and Li teaches the first representation of the first media item has the focus and concurrently displaying, with the second representation, information associated with playback of the second media item, they fail to show the wherein: while the first representation of the first media item has the focus, the second representation is not concurrently displayed with the information associated with playback of the second media item, as recited in the claims.  Raja teaches representations of media items similar to that of Wheeler and Li.  In addition, Raja further teaches
when a representation of a media item does not have focus, not displaying information with the representation (Paragraph 0042 lines 6-9 and Paragraph 0044 lines 12-15). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Wheeler, Li, and Raja before him before the effective filing date of the claimed invention, to modify Wheeler and Li to include the when a representation of a media item does not have focus, not displaying information with the representation of Raja, in order to obtain wherein: while the first representation of the first media item has the focus, the second representation is not concurrently displayed with the information associated with playback of the second media item. As Li teaches only providing playback information if the corresponding content is partially watched and Raja teaches only displaying information when a representation has focus, one skilled in the art would recognize a combination of focus and partially viewing criteria to only provide information associated with playback of a media item when the representation has focus and the corresponding media item has been partially watched.  It would have been advantageous for one to utilize such a combination as not cluttering the display with undesirable or unneeded information when the user is not focused on a particular item.

In regard to claim 7, the combination of Wheeler and Li further teaches while the first representation of the first media item has the focus, the first representation is concurrently displayed with information associated with playback of the first media item (All cited portion and explanation of Wheeler and Li from the rejection of claim 2 are incorporated herein.  The first representation of Wheeler could correspond to ‘PROGRAM 4’ of Li and therefore while the first representation of the first media item has the focus, the first representation is concurrently displayed with information associated with playback of the first media item).
While the combination of Wheeler and Li teaches while the first representation of the first media item has the focus, the first representation is concurrently displayed with information associated with playback of the first media item and the first user input [corresponding to a request to move the focus to a second representation of a second media item located at the first region of the user interface; in response to receiving the first user input: moving the focus to the second representation], they fail to show the in response to receiving the first user input: the information associated with the playback of the first media item ceases to be concurrently displayed with the first representation, as recited in the claims.  Raja teaches representations of media items similar to that of Wheeler and Li.  In addition, Raja further teaches
when a representation of a media item does not have focus, not displaying information with the representation (Paragraph 0042 lines 6-9 and Paragraph 0044 lines 12-15). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Wheeler, Li, and Raja before him before the effective filing date of the claimed invention, to modify Wheeler and Li to include the when a representation of a media item does not have focus, not displaying information with the representation of Raja, in order to obtain in response to receiving the first user input: the information associated with the playback of the first media item ceases to be concurrently displayed with the first representation.  As Li teaches only providing playback information if the corresponding content is partially watched and Raja teaches only displaying information when a representation has focus, one skilled in the art would recognize a combination of focus and partially viewing criteria to only provide information associated with playback of a media item when the representation has focus and the corresponding media item has been partially watched.  It would have been advantageous for one to utilize such a combination as not cluttering the display with undesirable or unneeded information when the user is not focused on a particular item.

In regard to claim 9, the combination of Wheeler and Li further teaches in accordance with a determination that one or more criteria are not satisfied, including a criterion that is satisfied when a user of the electronic device has at least partially watched the second media item, updating the second representation to include second information associated with playback of the second media item; and in accordance with a determination that the one or more criteria are not satisfied, forgoing updating the second representation to include the second information associated with the playback of the second media item (All cited portion and explanation of Wheeler and Li from the rejection of claim 2 are incorporated herein. As taught by Li, when a media item has been partially watched its representation includes information associated with playback and when it has not been partially watched its representation does not include information associated with playback. The information includes a progress bar and a percentage number). 
While the combination of Wheeler and Li teaches the above and in response to receiving the first user input: moving the focus to the second representation, they fail to show the in response to receiving the first user input: in accordance with a determination that one or more criteria are not satisfied…updating the second representation to include second information associated with playback of the second media item; and in accordance with a determination that the one or more criteria are not satisfied, forgoing updating the second representation to include the second information associated with the playback of the second media item, as recited in the claims.  Raja teaches representations of media items similar to that of Wheeler and Li.  In addition, Raja further teaches
when a representation of a media item has focus, displaying information with the representation, and when the representation does not have focus, not displaying information with the representation (Paragraph 0042 lines 6-9 and Paragraph 0044 lines 12-15). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Wheeler, Li, and Raja before him before the effective filing date of the claimed invention, to modify Wheeler and Li to include the when a representation of a media item has focus, displaying information with the representation, and when the representation does not have focus, not displaying information with the representation of Raja, in order to obtain in response to receiving the first user input: in accordance with a determination that one or more criteria are not satisfied, including a criterion that is satisfied when a user of the electronic device has at least partially watched the second media item, updating the second representation to include second information associated with playback of the second media item; and in accordance with a determination that the one or more criteria are not satisfied, forgoing updating the second representation to include the second information associated with the playback of the second media item.  As Li teaches only providing playback information if the corresponding content is partially watched and Raja teaches only displaying information when a representation has focus, one skilled in the art would recognize a combination of focus and partially viewing criteria to only provide information associated with playback of a media item when the representation has focus and the corresponding media item has been partially watched.  It would have been advantageous for one to utilize such a combination as not cluttering the display with undesirable or unneeded information when the user is not focused on a particular item.

9.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2015/0309670 A1), Li (US 2014/0075316 A1), and further in view of Kaijser (Mimic skin for Kodi 15.x: Installation and showcase, https://www.youtube.com/watch?v=RGfpbUWVkgQ&t=143s, Time 2:23-2:28, 8/3/2015).

In regard to claim 8, while Wheeler teaches the plurality of representations of media items, they fail to show the wherein: the plurality of representations of media items is overlaid on a background; while the first representation has the focus, the background includes content associated with the first media item; and while the second representation has the focus, the background includes content associated with the second media item, as recited in the claims.  Kaijser teaches representations of media items similar to that of Wheeler.  In addition, Kaijser further teaches
	overlaying representations of media items over a background, where the background changes to reflect content associated with a media item corresponding to a currently focused media item representation (Time: 2:23-2:28 and provided screenshots: As demonstrated, the background changes to show artwork of a focused media item representation as the user navigates the different media item representations). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Wheeler, Li, and Kaijser before him before the effective filing date of the claimed invention, to modify Wheeler to include the overlaying representations of media items over a background, where the background changes to reflect content associated with a media item corresponding to a currently focused media item representation of Kaijser, in order to obtain wherein: the plurality of representations of media items is overlaid on a background; while the first representation has the focus, the background includes content associated with the first media item; and while the second representation has the focus, the background includes content associated with the second media item.  It would have been advantageous for one to utilize such a combination as providing a visually pleasing display of information that would keep the user interested while browsing through the representation of media items.  

10.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2015/0309670 A1), Li (US 2014/0075316 A1), and further in view of Lee (US 2018/0107353 A1).

In regard to claim 13, the combination of Wheeler and Li further teaches in response to receiving the first user input: the information associated with the playback of the second media item includes an indication associated with a playback position within the second media item (All cited portion and explanation of Wheeler and Li from the rejection of claim 2 are incorporated herein. As taught by Li, when a media item has been partially watched its representation includes information associated with playback including amount of viewing completed as a percentage watched).
While the combination of Wheeler and Li further teaches in response to receiving the first user input: the information associated with the playback of the second media item includes an indication associated with a playback position within the second media item, they fail to show the at which the second media item will playback at the electronic device in response to receiving an input selecting the second representation, as recited in the claims.  Lee teaches information and representations of media items similar to that of Wheeler and Li.  In addition, Lee further teaches 
in response to receiving input selecting a representation of a media item providing information associated with playback position of the media item, playing the media item from the playback position (Fig. 4 and Paragraph 0078). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Wheeler, Li, and Lee before him before the effective filing date of the claimed invention, to modify Wheeler and Li to include the in response to receiving input selecting a representation of a media item providing information associated with playback position of the media item, playing the media item from the playback position of Lee, in order to obtain in response to receiving the first user input: the information associated with the playback of the second media item includes an indication associated with a playback position within the second media item at which the second media item will playback at the electronic device in response to receiving an input selecting the second representation.  It would have been advantageous for one to utilize such a combination as allowing a user to quickly and easily resume viewing content where they left off without having to manually move forward through the content to their last viewed position.

11.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0075316 A1) and further in view of Wheeler et al. (US 2015/0309670 A1).

In regard to claim 14, Li discloses an electronic device, comprising: 
one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (Fig. 14 and Paragraphs 0081-0083): 
displaying, via a display device, a plurality of representations of media items, including a first representation of a first media item that is located at a first region of a user interface (Fig. 5 and Fig. 13, Paragraph 0038, Paragraph 0039, and Paragraph 0080: Plural representation of media programs including representations of medium program excerpts. ‘Program 2’ can be considered a first representation in first region ‘Recently Played’); 
in accordance with a determination that a second representation is located at the first region of the user interface, the second representation is concurrently displayed with information associated with playback of the second media item (Fig. 5 and Fig. 13, Paragraph 0038, Paragraph 0039, and Paragraph 0080: ‘Program 3’ can be considered a second representation that is located in the first region and includes playback information. Programs located in the ‘Recently Played Region’ are media programs which are disclosed to include playback information. Therefore, those representation located within this region will include playback information); 
and in accordance with a determination that a second representation is located at a second region, different from the first region, of the user interface, the second representation is not concurrently displayed with the information associated with playback of the second media item (Fig. 5 and Fig. 13, Paragraph 0038, Paragraph 0039, and Paragraph 0080: ‘Battle 2’ can be considered a second representation that is located in a second region, different from the first region, and does not include playback information. Programs located in the ‘Your Favorite Excerpts’ region are media programs excerpts which are not disclosed to include playback information. Therefore, those representation located within this region will not include playback information).
While Li teaches a first representation of a first media item that is located at a first region of a user interface and a second representation, they fail to show the while the first representation of the first media item has focus, receiving, via one or more input devices, a user input corresponding to a request to move the focus to a second representation of a second media item; and in response to receiving the user input: moving the focus to the second representation, as recited in the claims.  Wheeler teaches displaying media representations similar to that of Li.  In addition, Wheeler further teaches 
while a first representation of a first media item has focus, receiving, via one or more input devices, a user input corresponding to a request to move the focus to a second representation of a second media item; and in response to receiving the user input: moving the focus to the second representation (Paragraph 0042 lines 1-6 and Paragraph 0045 lines 1-6: directional input to move focus from a first highlighted representation to a second representation in the direction of the input).
It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Wheeler before him before the effective filing date of the claimed invention, to modify Li to include the while a first representation of a first media item has focus, receiving, via one or more input devices, a user input corresponding to a request to move the focus to a second representation of a second media item; and in response to receiving the user input: moving the focus to the second representation of Wheeler, in order to obtain while the first representation of the first media item has focus, receiving, via one or more input devices, a user input corresponding to a request to move the focus to a second representation of a second media item; and in response to receiving the user input: moving the focus to the second representation, wherein: in accordance with a determination that the second representation is located at the first region of the user interface, the second representation is concurrently displayed with information associated with playback of the second media item; and in accordance with a determination that the second representation is located at a second region, different from the first region, of the user interface, the second representation is not concurrently displayed with the information associated with playback of the second media item.  It would have been advantageous for one to utilize such a combination as navigating a user interface using direction controls would have been obtained, as suggested by Wheeler (Paragraphs 0003-0004).

In regard to claim 15, medium claim 15 corresponds generally to device claim 14 and recites similar features in medium form and therefore is rejected under the same rationale.  

Response to Arguments
12.	With respect to Claim Interpretation, applicants argue that “No claim recitations remain that might not be performed. Thus, full consideration of the limitations recited in claims 2, 9, and 12 in view of the claim amendments is respectfully requested”. The examiner respectfully disagrees. 
Claim 9 recites the contingent limitations “in accordance with a determination that one or more criteria are satisfied…and in accordance with a determination that the one or more criteria are not satisfied…”.

13.	Applicants arguments regarding the 35 U.S.C. 112(a) have been fully considered but are moot in view of the claim amendments.
The amendments to claim 2 overcome the 35 U.SC. 112(a) rejections of claims 2-4 and 6-13 as the claims have been amended to delete the previously indicated unsupported subject matter.
The amendments to claims 2 and 9 overcome the 35 U.S.C. 112(b) rejection of claim 9 as the indefinite subject matter has been removed.
With respect to claims 14 and 15, applicants have failed to argue or explain how the amended subject matter (“in accordance with a determination that the second representation is located at the first region of the user interface, the second representation is concurrently displayed with information associated with playback of the second media item” and “in accordance with a determination that the second representation is located at a second region, different from the first region, of the user interface, the second representation is not concurrently displayed with the information associated with playback of the second media item”) is supported by the indicated portions of the specification. These claims remain rejected over 35 U.S.C. 112(a) for the detailed reasons provided above.   

14.	The arguments with respect to the prior art rejections of the pending claims have been fully considered but are moot in view of the claim amendments and new grounds of rejections. 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173